DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 02/01/2021 in which claim 1 has been amended.
Applicant has submitted an electronic Terminal Disclaimer for US Patent No.10,614,863 to overcome double patenting rejection. 
      Claims 1-20 are pending for examination.
	The Terminal Disclaimer filed on 08/07/2020 has been reviewed and accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
    Claims 1-20 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “to perform a multi-conversion program operation including 
          Regarding claims 2-5, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 6, the prior art does not teach or suggest the claimed invention having “a control logic configured to control the page buffer to store single level program data into a selected one latch among the latches of each of the latch groups and store changed single level program data obtained by changing bit values of the single level program data into remaining latches other than the selected one latch among the latches, when a multi-conversion program command and the single level program data are received from an external apparatus”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 7-12, the claims have been found allowable due to their dependencies to claim 6 above. 

	Regarding independent claim 13, the prior art does not teach or suggest the claimed invention having “a control logic configured to control the page buffer to read the multi-level data from the memory cell array, store the single level data into a 
          Regarding claims 14-20, the claims have been found allowable due to their dependencies to claim 13 above. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375.  The examiner can normally be reached on Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MINH D DINH/Examiner, Art Unit 2827       

/HOAI V HO/Primary Examiner, Art Unit 2827